Citation Nr: 0328375	
Decision Date: 10/21/03    Archive Date: 10/28/03

DOCKET NO.  97-27 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a rating in excess of 20 percent prior to 
February 14, 2001, and in excess of 30 percent on and after 
April 1, 2002, for a left knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from November 1974 to 
November 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating determinations by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In March 1999, the appellant 
appeared and testified at a hearing held at the RO before the 
undersigned, after which the appeal was remanded to the RO in 
May 1999 for further development which has now been 
completed.  

The service-connected left knee disability was assigned a 20 
percent rating when the current claim for an increased rating 
was filed in December 1996.  Following surgery on the left 
knee, a temporary total rating for convalescence was assigned 
from November 7, 2000, until January 1, 2001, and again from 
February 14, 2001, until April 1, 2001, after which the 
mandatory one-year 100 percent rating under Diagnostic Code 
5055 was in effect until April 1, 2002.  A 30 percent 
schedular rating under Diagnostic Code 5055 has been assigned 
for the postoperative left knee disability from April 1, 
2002.  


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the issue decided herein have been obtained.  

2.  At no time prior to the February 2001 total left knee 
replacement did the service-connected left knee disability 
result in instability or recurrent subluxation; during this 
period the disability did not result in limitation of 
extension or in limitation of flexion to less than 30 
degrees.  

3.  Following the total left knee replacement surgery on 
February 14, 2001, the appellant has had a good outcome with 
minimal residual left knee impairment due to weakness, pain, 
or limitation of motion.  


CONCLUSIONS OF LAW

1.  Entitlement to a rating in excess of 20 percent for the 
service-connected left knee disability prior to February 14, 
2001, is not established.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5257, 5260, 5261 (2002).  

2.  On and after April 1, 2002, entitlement to a rating in 
excess of 30 percent for the postoperative left knee 
disability is not established.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5055, 5056 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

In November 2000, the Veterans Claims Assistance Act (VCAA) 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
signed into law and codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  Subsequently, 
regulations implementing the VCAA were published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2002).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The record reflects that through various letters, the 
statement of the case and supplements thereto, the RO has 
notified the appellant of the evidence and information needed 
to substantiate the current claim, the information he should 
provide to enable the RO to obtain evidence on his behalf, 
the assistance that VA would provide to obtain evidence and 
information on his behalf, and the evidence that the 
appellant should submit if he did not desire the RO to obtain 
the evidence on his behalf.  See, e.g., the letter addressed 
to the appellant by the RO dated November 1, 2001; and the 
Board remand of May 28, 1999.  Therefore, the Board is 
satisfied that the VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Moreover, the appellant has been accorded several VA 
examinations over the years in connection with his claim 
seeking an increased rating for the service-connected left 
knee disability.  A written statement from a private 
physician has also been associated with the record along with 
the associated private medical records, and extensive VA 
medical records.  Neither the appellant nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim, and the Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.  

The Board also notes that in the November 2001 letter 
informing the veteran of the information or evidence he 
should submit to substantiate his claim, the RO unfortunately 
told the appellant to submit the requested information or 
evidence within 60 days and that it would adjudicate the 
claim on the evidence of record if he failed to do so, 
whereas by statute he had one year from the date of the RO's 
letter in which to submit the requested information.  See 
Paralyzed Veterans of America, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7007, -7008, -7009, -7010, (Fed 
Cir., Sep. 22, 2003).  However, the appellant subsequently 
responded to the November 2001 letter by indicating that all 
relevant medical treatment since 1999 for the service-
connected left knee disability had been provided at the local 
VA facility, and the relevant VA medical records dating up to 
at least April 2003 have been obtained and reviewed by the RO 
in connection with this appeal.  In addition, the claims 
folders remained under the RO's jurisdiction until August 
2003.  Therefore, in the Board's opinion, the appellant has 
not been prejudiced as a result of the RO's failure to 
clearly inform him of the one-year period for response to the 
November 2001 letter.  

II.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2002) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote histories and 
findings pertaining to this disability, except as noted 
below.  

In July 1975, the appellant fell down a cliff and injured his 
left knee.  In May 1976, he underwent an arthrotomy of the 
left medial meniscus with plication of the posteromedial 
capsule.  After this surgery, the appellant continued to 
complain of left knee pain, but he refused to consider 
additional surgery on the left knee.  He was then discharged 
from active service following the recommendations of a 
Physical Evaluation Board.  By rating action dated in 
February 1980, service connection was granted for the 
residuals of a left meniscectomy, and the disability was 
rated 10 percent disabling from September 1979.  A 20 percent 
rating was later assigned, effective from August 1995.  As 
noted above, the present claim was filed in December 1996.  

Employment information received in connection with the 
present appeal indicates that the appellant quit working as a 
truck driver in April 1995 with no explanation or notice 
given to his employer.  He was then employed by Tecumseh 
Products Company from April 1995 to March 1996, when this 
employment was terminated because of "violation of company 
attendance policy."  Since this time, the appellant has been 
employed on a part-time basis as the pastor of his church.  

On an outpatient visit to a VA orthopedic clinic in December 
1996, the appellant requested a total knee arthroplasty; 
however, this was discouraged by the treating physician.  An 
X-ray study in August 1996 disclosed mild to moderate 
arthritis in the left knee.  Range of motion in the left knee 
was 0-100 degrees, with no evidence of instability or pain.  
There was some atrophy of the quadriceps muscle noted for 
which physical therapy was recommended.  

On VA examination of the appellant in March 1997, he reported 
that he had undergone postservice arthroscopic surgery in 
1983, followed by physical therapy.  He complained that his 
left knee hurt all of the time.  On a scale of 1 to 10, he 
described his left knee pain as being 8 in the morning; 7 at 
lunchtime; 10 during the afternoon and at suppertime; after 
which it went back to 7 after he rested for awhile.  He also 
indicated that he had a problem standing for more than 30 
minutes, and he described instability in both knees.  
Objective findings at this time included moderate crepitation 
in the left knee, with no evidence of left knee swelling, 
subluxation or instability.  Range of motion in the left knee 
was only slightly restricted: he could fully flex the knee to 
140 degrees, but he was unable to fully extend it to 
0 degrees.  Although movements of the right knee were 
reported to be accompanied by slight pain, no such findings 
were reported for the left knee.  Previous X-ray studies 
disclosed moderate arthritic changes in the patellofemoral 
joint of the left knee.  The appellant wore a knee brace and 
favored his right side when ambulating with a cane, but he 
was observed to be able to put on his trousers and socks 
without difficulty.  

In September 1997, the appellant consulted a private 
physician about the problems he was having with both knees.  
He was six feet, one inch, tall, and he weighed 262 pounds.  
He complained that both knees would just pop out of place and 
that both had begun to grind.  He also reported that he had 
been told by his VA doctors that he might need a total knee 
replacement in the future, but that because of his size and 
age they did not want to do it at this time.  This physician 
agreed that a total knee replacement was not recommended 
until more conservative measures had been exhausted.  
Physical examination at this time disclosed a full range of 
motion in the left knee with some crepitation; but the left 
knee was stable, and there was no evidence of effusion or 
point tenderness.  X-rays showed joint space narrowing in the 
left knee; X-rays of the right knee were unremarkable.  The 
reported impression was of traumatic arthritis of the left 
knee, and this physician reported that the appellant had a 
lot more subjective complaints than could be demonstrated 
objectively.  This physician further commented that the 
appellant was shopping for a doctor who would do a total knee 
replacement and give him enough restrictions on his activity 
to increase his disability payments.  It was reported that 
the appellant could return to work with restrictions on 
squatting, climbing, bearing weight on the left foot and 
prolonged standing; and it was stated that the appellant was 
disappointed because these were the same restrictions 
recommended by his other physicians.  

In February 1999, the appellant was seen and evaluated by a 
VA physician because he was unhappy that his request for a 
total knee replacement had been denied.  His primarily 
complaint was constant, severe pain in both knees, but this 
examination focused on the left knee.  The appellant claimed 
that, because of his knee symptoms, he had trouble meeting 
all of his responsibilities as a pastor, and that his last 
two employers had told him that he was unemployable because 
of his knee condition.  He further claimed that his knee pain 
was exacerbated by prolonged walking or standing, after which 
the pain became so severe that the knee "gives away," which 
had caused him to fall on several occasions.  Physical 
examination disclosed mild effusion in the left knee and a 
mild varus deformity.  There was tenderness to palpation in 
the joint line anteromedially and anterolaterally; range of 
motion was 0-110 degrees; and the knee appeared to be stable.  
Testing for the McMurray sign was precluded by the limited 
range of motion and pain.  X-ray studies confirmed the 
presence of arthritis in the left knee, and the appellant was 
advised to seek work that did not require prolonged standing 
or walking, bending, stooping, carrying or lifting.  A new 
unloader brace was being made for him, and pain medications 
were recommended, with further evaluation in 8-9 months.  
Surgery was viewed as a last resort and would not be 
considered unless he failed the nonoperative trial.  Because 
of his young age and size (280 pounds), there was concern 
that a knee replacement would only last five years and that 
subsequent total knee revisions would last even shorter 
periods of time.  Although the appellant understood these 
concerns, it was felt that he did not agree with them.  

At the March 1999 hearing, the appellant testified that he 
had received a new knee brace in February 1999 which was 
intended to keep the left knee stable.  He also indicated 
that he had lost his last two jobs, as a truck driver and 
with Tecumseh, because his knee problems made him an 
uninsurable safety hazard; however, he admitted that he was 
not eligible to receive either unemployment compensation or 
workmen's compensation after losing these jobs.  He continued 
to work as a pastor on a part-time basis.  

VA outpatient treatment records show that in March 1998, X-
ray studies disclosed only minor abnormalities in the left 
knee; nevertheless, the treating VA physician was of the 
opinion that the appellant was unable to perform his normal 
work duties, although sedentary work would be appropriate.  
In June 1999, it was reported that the appellant was unhappy 
with his monthly steroid injections, claiming that they did 
not last a full week; and he had stopped attending his 
physical therapy sessions.  He reported at this time that the 
left knee had "popped out of place again" while he was not 
wearing his knee brace.  At this time, the pain-free range of 
motion in the left knee was 0-95 degrees, after which flexion 
was painful, and his steroid injections were discontinued at 
the appellant's insistence.  The left knee was described as 
stable, with a full range of motion, in July 1999.  

VA vocational rehabilitation counseling of the appellant in 
July 1999 resulted in a determination that the service-
connected left knee disability constituted a serious 
employment handicap because the appellant had no significant 
training or experience to qualify him for sedentary 
employment suitable to his physical limitations.  He had only 
completed a ninth or tenth grade education, and subsequently 
obtained a GED, and for the past three years he had only 
worked as a pastor on a part-time basis.  He reported to the 
VA counselor that either his right or left knee would "pop 
out of place" if he walked or stood for too long, and he 
complained of constant knee pain.  He reportedly had 
limitations involving frequent/heavy lifting or carrying, 
crouching, prolonged standing or walking, kneeling, and 
crawling.  

In August 1999, the appellant underwent a left knee 
arthroscopic examination at a VA facility.  No postsurgical 
convalescent period is mentioned or described in the relevant 
VA medical records following this minor surgery.  In October 
1999, the left knee was stable, but the appellant was still 
complaining of pain; flexion was 0-100 degrees with crepitus; 
and there were mild effusion and tenderness to palpation of 
the left medial patella.  

The appellant was accorded another VA examination in February 
2000.  He complained of two or three flare-ups per week which 
prevented him from working.  The appellant described his knee 
pain on that day as 6/10, with 10/10 during flares; and he 
said that the best way to alleviate his knee pain was to use 
a cane and a knee brace.  The appellant also alleged that his 
knee gave out causing him to fall to the ground.  After 
reviewing the relevant records and the appellant's history, 
the examiner reported that the appellant had severe post-
traumatic arthritis.  An MRI done in 1997 indicated that 
there was no medial meniscus; the lateral meniscus and all 
ligaments seemingly were intact, although the anterior 
cruciate ligament was not specifically addressed.  On 
physical examination of the appellant, range of motion in the 
left knee was 0-135 degrees; there was no evidence of 
effusion or instability; and there was some medial joint line 
tenderness.  Strength in the left knee was 5/5, and there was 
coordination with weakened movement when the appellant 
ambulated.  There was evidence of a fair amount of pain and 
functional loss due to pain, and knee motion was limited by 
an additional 20 degrees during flare-ups, according to the 
appellant's statements to the examiner.  It was the examiner 
's opinion that the appellant could definitely hold a desk 
job or other sedentary employment, but that a job requiring a 
lot of walking or heavy manual labor was beyond his 
capabilities.  X-ray studies of the left knee at this time 
disclosed mild patellofemoral joint degenerative disease with 
narrowing of the medial joint space, and a small osteophyte 
was identified off the medial tibial plateau.  

In a May 2000 addendum, the same VA examiner reported that 
there was objective evidence of painful motion in the left 
knee which, at times, appeared to be quite severe and which 
prevented the appellant from prolonged walking or standing.  

The appellant was also examined by another VA physician in 
May 2000, who reported that the left knee was stable and 
demonstrated a full range of motion, with mild pain 
demonstrated on full flexion.  Minimal swelling was also 
present at this time.  

In August 2000, the Social Security Administration held that 
the appellant was disabled for their purposes, beginning in 
March 1998 but not earlier.  This period of disability was 
based upon bilateral knee conditions and not solely upon the 
left knee.  

On November 7, 2000, the appellant underwent a left knee 
arthroscopy with debridement of loose cartilage at a VA 
facility.  There were no acute complications, and the 
appellant was in stable condition after this procedure.  A 
convalescent rating pursuant to 38 C.F.R. § 4.30 was assigned 
from November 7, 2000, until January 1, 2001.  

During a VA pre-surgical consultation in late January 2001, 
it was reported that the appellant continued to complain of 
left knee pain of 4/10, increasing with ambulation, which he 
considered to be intolerable.  He was currently ambulating 
using a single cane and a left knee unloader brace; and range 
of motion in the left knee was 0-105 degrees with good 
strength.  Physical examination disclosed no redness or 
swelling; there were occasional joint stiffness and pain 
along the left knee.  On February 14, 2001, the appellant 
underwent a total left knee arthroplasty at a VA facility 
after more conservative treatment modalities had all failed.  
A convalescent rating pursuant to 38 C.F.R. § 4.30 was 
assigned from February 14 through March 2001; and the 
mandatory one-year 100 percent postoperative rating pursuant 
to Diagnostic Code 5055 was assigned from April 1, 2001, 
through March 2002, with the minimum 30 percent rating 
assigned thereafter.  

On a postoperative follow-up visit in July 2001, the left 
knee was progressing satisfactorily.  X-ray films of the left 
knee showed good alignment of the hardware without any 
evidence of loosening.  

A VA examination in January 2002 was primarily for the right 
knee, but it was also reported that the left knee was stable 
with no effusion, warmth, or erythema.  The examiner was 
unable to sublux the left knee, and flexion was 0-100 degrees 
both actively and passively.  

On a VA examination in March 2002, it was noted that the 
appellant had had a good result from the February 2001 
surgery with excellent pain relief.  He was experiencing 
increasing difficulties from his right knee at this time.  
Left knee motion was 0-100 degrees of active flexion, with 
passive flexion to 110 degrees; any motion beyond this caused 
pain.  The surgical incisions were well healed with no signs 
of infection.  The left knee was stable with varus and valgus 
stress, and there was appropriate tension on the collateral 
ligaments.  Quadriceps strength was 4+/5 with varying degrees 
of resistance.  X-ray films showed a total replacement of the 
left knee joint.  

VA outpatient treatment records dating up to April 2003 also 
reflect a good outcome from the February 2001 left knee 
replacement surgery.  On an official VA examination in March 
2003, the appellant complained of only mild residual pain in 
the left knee; the range of motion in the left knee was 0-
110 degrees with no crepitus and no pain on repeated flexion 
and extension, although he did complain of mild pain with 
palpation on the medial joint line.  He also had good 
patellar tracking in the left knee with no signs of 
instability.  

III.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2002).  

The Rating Schedule also provides that traumatic arthritis 
will be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic code(s), a rating of 10 percent is for 
application for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under DC 5003.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, or a 20 
percent evaluation if flexion is limited to 30 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, or a 20 
percent evaluation if extension is limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2002) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257. 

Following the prosthetic replacement of the knee joint, a 
100 percent rating will be assigned for one year.  
Thereafter, a 60 percent rating is warranted if there are 
chronic residuals consisting of severe painful motion or 
weakness in the affected extremity.  With intermediate 
degrees of residual weakness, pain or limitation of motion, 
rate by analogy to Diagnostic Codes 5256 (ankylosis), 5261, 
or 5262, with a minimum rating of 30 percent.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5055.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned. 38 C.F.R. § 4.7.  

Prior to his total left knee replacement in February 2001, 
the appellant's service-connected left knee disability was 
manifested by limitation of motion due to pain and weakness 
with increased limitation of motion during flare ups and on 
repeated use.  However, the medical evidence also indicates 
that the objective findings do not correspond to the 
appellant's exaggerated subjective complaints of constant, 
severe left knee pain.  Because of his left knee problems, 
the appellant was unsuited for employment requiring prolonged 
standing or walking, heavy lifting or carrying, bending, 
kneeling, crawling, or crouching, although sedentary 
employment was always viewed as suitable to his physical 
limitations from the left knee.  However, the veteran 
repeatedly demonstrated full and pain free extension.  
Moreover, even with consideration of all pertinent disability 
factors, there is no reasonable basis for concluding that 
flexion of the knee is limited to less than 30 degrees.  To 
the contrary, the medical evidence shows that the veteran has 
pain free flexion of the left knee well beyond 30 degrees.  

Despite the appellant's repeated complaints of left knee 
instability, the medical examinations have uniformly shown 
that the veteran's left knee is stable.  In addition, there 
is no medical evidence of subluxation.  

In sum, during the period prior to February 14, 2001, there 
is no appropriate basis for assigning a schedular rating in 
excess of 20 percent or for assigning separate ratings based 
on instability or subluxation and arthritis with limitation 
of motion. 

Following the total left knee replacement in February 2001, 
the appellant had a new, artificial left knee joint without 
any arthritis present.  After the expiration of the mandatory 
one-year, 100 percent rating pursuant to Diagnostic Code 5055 
on March 31, 2002, the postsurgical medical evidence 
indicates that the appellant has enjoyed a good outcome from 
his left knee surgery with only minimal limitation of motion 
and pain, and no instability at all.  The requirements for 
more than the minimal 30 percent postsurgical rating have not 
been met in this case, nor is a factual basis presented by 
the evidence warranting two separate ratings for left knee 
disability based upon painful or limited motion and 
instability.  

Extra-schedular Consideration

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2002).  There is no indication in the record 
that the schedular criteria are inadequate to evaluate the 
impairment of the appellant's earning capacity due to the 
disability at issue.  The veteran has not required frequent 
hospitalization for this disability and the manifestations of 
this disability are not in excess of those contemplated by 
the schedular criteria.  Therefore, referral of this case for 
extra-schedular consideration is not in order.  See Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  


ORDER

Entitlement to a rating in excess of 20 percent prior to 
February 14, 2001, and in excess of 30 percent on and after 
April 1, 2002, for a left knee disability is denied  

	

		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



